Case: 13-15229   Date Filed: 10/20/2014   Page: 1 of 7


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-15229
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:13-cr-00227-SCJ-ECS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

HECTOR SANDOVAL-GORDILLO,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (October 20, 2014)

Before TJOFLAT, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Hector Sandoval-Gordillo appeals his 57-month sentence, imposed at the

low end of the advisory-guideline range, after pleading guilty to one count of
              Case: 13-15229       Date Filed: 10/20/2014   Page: 2 of 7


illegal reentry of a previously removed alien, in violation of 8 U.S.C. § 1326(a)

and (b)(2). Sandoval-Gordillo argues on appeal that his sentence was substantively

unreasonable because it is greater than necessary to achieve the purposes of

sentencing. He does not challenge the procedural reasonableness of his sentence.

Upon careful review, we affirm.

                                           I.

      Sandoval-Gordillo, a native and citizen of Mexico, was removed from the

United States in April 2011 following a felony conviction for child molestation.

Sometime thereafter, Sandoval-Gordillo reentered the United States and was

arrested in April 2013 for driving under the influence of alcohol (“DUI”) and

related offenses.    He was arrested, taken into Immigration and Customs

Enforcement custody, and later indicted by a federal grand jury for the instant

reentry offense. He pled guilty.

      In preparing the presentence investigation report (“PSR”), the probation

officer calculated a total adjusted offense level of 21. This included a 16-level

enhancement under U.S. Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(i)

because Sandoval-Gordillo previously had been deported following the child-

molestation conviction, considered a crime of violence.           Based on his prior

criminal convictions, Sandoval-Gordillo was assigned a criminal-history category

of IV. In addition to the child-molestation conviction, for which he was sentenced


                                           2
              Case: 13-15229     Date Filed: 10/20/2014   Page: 3 of 7


to three years in custody followed by seven years on probation, Sandoval-Gordillo

also had one prior drug conviction and several DUI convictions. Because he was

on probation at the time of the instant offense, the probation officer assigned two

additional criminal-history points, pursuant to U.S.S Sentencing Guideline Manual

§ 4A1.1(d). With a criminal-history category of IV and a total offense level of 21,

Sandoval-Gordillo had a resulting guideline range of 57 to 71 months’

imprisonment. The maximum statutory penalty was 20 years’ imprisonment.

      At sentencing, Sandoval-Gordillo contended that a sentence within the

guideline range would be unreasonable and excessive under the circumstances. He

presented video-recorded statements from his wife and one of his daughters (the

victim of the 2008 child-molestation offense) in which they asserted that Sandoval-

Gordillo’s wife had asked him to return to the United States after his 2011

deportation because she needed help supporting the family. He and his wife have

six children, all born in the United States. In addition, his daughter stated that she

believed her father had changed and that he should not be required to serve more

time. On the basis of this evidence, Sandoval-Gordillo argued that it would be

unreasonable to penalize him for returning to the United States to assist his family

and suggested that a custodial sentence would essentially punish him a second time

for the child-molestation offense. He also argued that the bulk of his criminal

history was a result of his drinking problem and that, absent his DUI convictions,


                                          3
              Case: 13-15229     Date Filed: 10/20/2014   Page: 4 of 7


his criminal-history category would have been lower.              Sandoval-Gordillo

personally addressed the court and promised that he would not return to the United

States again after being deported.

      The government responded that a sentence at the upper end of the guideline

range was warranted based on Sandoval-Gordillo’s overall criminal conduct and

pattern of disrespect for the law. The government further contended that Sandoval-

Gordillo had not truly accepted responsibility for his unlawful reentry because he

was effectively blaming his wife for his return to the United States.

      The district court stated that it had taken into account Sandoval-Gordillo’s

arguments and considered “very closely” what his wife and his daughter had said.

Yet the court denied Sandoval-Gordillo’s request for a sentence below the

guideline range, stating that “a guideline sentence in this case would be reasonable

taking into consideration your record, which is not that good.” The court further

explained that the 16-level enhancement under § 2L1.2(b)(1)(A)(i) was

“reasonable and fairly calculated,” and that Sandoval-Gordillo was “not accepting

responsibility in the sense that [he] return[ed] back” to the United States after

being deported. After expressly stating that it had considered the § 3553(a) factors,

the court sentenced Sandoval-Gordillo to 57 months’ imprisonment and 3 years’

supervised release. The court then reiterated its finding that “this is a reasonable

sentence taking into consideration all the factors under 3553(a) and the presentence


                                          4
              Case: 13-15229     Date Filed: 10/20/2014   Page: 5 of 7


report that I have reviewed.” This appeal from the sentence followed.


                                         II.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586 (2007).

The district court must impose a sentence that is “sufficient, but not greater than

necessary” to comply with the purposes of sentencing set forth in 18 U.S.C.

§ 3553(a)(2), including the need to promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from

further crimes of the defendant. See 18 U.S.C. § 3553(a)(2). In addition, the court

must consider the nature and circumstances of the offense and the history and

characteristics of the defendant, among other factors. Id. § 3553(a)(1).

      The weight given to any particular factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). We will vacate a sentence only if “we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors.” United States v. Irey, 612 F.2d 1160, 1190 (11th Cir. 2010)

(en banc) (internal quotation marks omitted). The party challenging the sentence

bears the burden of showing that it is unreasonable in light of the record and the

§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).



                                         5
               Case: 13-15229    Date Filed: 10/20/2014   Page: 6 of 7


                                        III.

      Sandoval-Gordillo contends that the district court imposed a sentence greater

than necessary to achieve the purposes of sentencing. In support of this argument,

Sandoval-Gordillo asserts that he already had served time for the child-molestation

conviction that provided the basis for the 16-level enhancement to his total offense

level. He also argues that his sentence should have been lower because he returned

at the request of his wife.

      In light of the record and the § 3553(a) factors, Sandoval-Gordillo has not

shown that his 57-month sentence, at the low end of the guideline range and well

below the 20-year statutory maximum, is substantively reasonable. See United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (stating that we ordinarily

expect that a sentence within the guideline range is reasonable).        Sandoval-

Gordillo’s reentry after removal following the child-molestation conviction, along

with his numerous DUI convictions, evidence a pattern of disrespect for the law

and a lack of acceptance of responsibility for his conduct.

      Additionally, we disagree that Sandoval-Gordillo’s sentence effectively

punishes him for the prior child-molestation conviction. The enhancement under

§ 2L1.2 “is designed to deter aliens who have been convicted of a felony from re-

entering the United States,” not to punish a defendant again for a prior offense.

United States v. Adeleke, 968 F.2d 1159, 1161 (11th Cir. 1992). Nor is the


                                          6
               Case: 13-15229    Date Filed: 10/20/2014   Page: 7 of 7


consideration of the child-molestation conviction in Sandoval-Gordillo’s criminal-

history category punishment for the prior offense, as the criminal-history section is

designed to punish recidivism more severely. Witte v. United States, 515 U.S. 389,

400, 115 S. Ct. 2199 (1995).          That Sandoval-Gordillo’s child-molestation

conviction was considered under both § 2L1.2 and his criminal-history category

similarly does not amount to impermissible “double counting” because the

Sentencing Commission “clearly intended prior felonies to count against

defendants under both the criminal history section and § 2L1.2.” Adeleke, 968
F.2d at 1161. Furthermore, we have held that consideration of a defendant’s prior

offenses under § 3553(a)(1) is appropriate when examining a defendant’s “history

and characteristics,” even though those offenses are also considered in calculating

the defendant’s guideline range. United States v. Williams, 526 F.3d 1312, 1324

(11th Cir. 2008). For these reasons, we find no error in the district court’s basing

of its sentencing decision in part on Sandoval-Gordillo’s prior felony conviction.

      Consequently, we cannot conclude that the district court committed a “clear

error of judgment in weighing the § 3553(a) factors” in sentencing Sandoval-

Gordillo at the low end of the guideline range. See Irey, 612 F.2d at 1190. We,

therefore, affirm.

      AFFIRMED.




                                         7